Citation Nr: 1631997	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  10-24 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for Lyme disease.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to August 1989 and from April 1997 to April 2001, with additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In January 2014, the Board remanded the current issues for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the Veteran's claims.

In March 2014, the Veteran was afforded a VA infectious diseases examination in connection with her claim for service connection for Lyme disease.  The examiner acknowledged that the Veteran tested positive for Lyme disease during service in September 1999, but stated that the disease was "acutely treated with evidence strongly implying likely cure without evidence of any residuals."  However, there is no indication that the VA examiner conducted any testing to determine whether the Veteran currently had Lyme disease.  Furthermore, the examiner did not explain what evidence implied that the Veteran's in-service Lyme disease had been cured without residuals, especially in light of the Veteran's description, on her February 2001 separation medical history report, of symptoms that included swollen or painful joints, headaches, and dizziness.  Based on the foregoing deficiencies in the 2014 VA examination, an additional VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Veteran was also afforded a VA knee examination that month.  The same VA examiner confirmed that the Veteran had been diagnosed with right knee arthritis in 2009, noted that the Veteran reported first injuring her knee in an in-service fall in 2001, and acknowledged that her service treatment records (STRs) included a diagnosis of right knee strain.  However, he opined that the Veteran's current right knee disability was less likely than not incurred in or caused by an in-service injury, event, or illness, stating that "[a] sprain in 2001 incurred in military training would not typically result in arthritis 8 years later; more likely it is the result of normal aging."  The examiner also issued a negative opinion regarding a connection between the Veteran's right knee arthritis and her in-service diagnosis of Lyme disease, explaining that the Lyme disease was treated effectively at the time of onset and that there was no evidence of early systemic or late disease manifestations.  The Veteran underwent an additional VA knee examination in August 2008 due to a brief notation in a 2008 VA examination report suggesting a relationship between her service-connected left ankle condition and her right knee condition.  The same VA examiner diagnosed the Veteran with patellofemoral knee pain syndrome and arthritis at that time and explained why he did not believe a relationship existed between her left ankle and right knee conditions, but did not supplement his previous opinions that found the Veteran's right knee disability was not related to her in-service knee injuries or her Lyme disease diagnosis.

Unfortunately, the opinions the examiner provided in March 2014 are inadequate.  Specifically, the examiner did not address multiple instances of treatment for right knee pain and diagnoses of right inferior patellar tendonitis and right knee retropatellar pain syndrome documented in the Veteran's STRs prior to the strain that occurred in 2000.  Furthermore, he essentially reiterated the inadequate opinion regarding a connection between Lyme disease and the Veteran's knee complaints that he issued during the March 2014 infectious diseases examination.  As a result, the claim for service connection for a right knee disability must also be remanded so that adequate medical opinions on those questions may be obtained.  Barr, 21 Vet. App. at 312.

Given the need to remand the foregoing claims for other reasons, any outstanding VA treatment records should also be obtained, and the Veteran should be provided another opportunity to submit, or to authorize VA to obtain, any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding private treatment records that she wishes VA to obtain, and advise her that she may submit any additional evidence or information she might have to support her claims, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified, and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain any outstanding VA treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA infectious diseases examination to determine whether she has Lyme disease or any residuals thereof.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  The examiner should then respond to the following:

(a) Are there clinical, objective indicators (e.g., abnormal physical findings and/or abnormal laboratory tests) of Lyme disease?  Please explain why or why not, citing to test results as appropriate.

(b) Does the Veteran suffer from any Lyme disease residuals?  Please explain why or why not, specifically listing all conditions you determine to be residuals and discussing the Veteran's reports of joint pain, headaches, and dizziness on her February 2001 separation medical history report, her continuing treatment for knee pain in October 2001, her March 2009 diagnosis of right knee osteoarthritis, and any other relevant symptoms documented in the record or reported by the Veteran during the examination.

(c) If Lyme disease or any residuals thereof are identified, is it at least as likely as not (50 percent probability or more) that the disease or residuals are related to the Veteran's 1999 diagnosis of Lyme disease during service?  Please explain why or why not.

(d) If, and only if, you find that the Veteran has Lyme disease or residuals that are related to service but determine that her right knee disability is not a residual of that disease, is it at least as likely as not (50 percent probability or more) that her right knee disability was aggravated by her Lyme disease?  Please explain why or why not.

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If the requested opinions cannot be provided without resorting to speculation, please expressly indicate this and explain why that is so.

3.  Send the claims file to a VA physician for review.  If the physician determines a new examination is needed to respond to the question posed, one should be scheduled.  Following review of the claims file, the physician should respond to the following: 

(a) Is it at least as likely as not (50 percent probability or more) that a current right knee disability, to include arthritis and patellofemoral pain syndrome, had its onset in service or is otherwise related to service?  Please explain why or why not, specifically discussing the Veteran's in-service treatment for right knee pain beginning in 1998, including her diagnoses of right inferior patellar tendonitis and right knee retropatellar pain syndrome, and her October 2001 diagnosis of right knee strain in connection with a fall during active duty service one year prior.

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's right knee osteoarthritis had onset within one year of her April 2001 discharge from active service?  Please explain why or why not, specifically discussing the Veteran's October 2001 treatment for continuing right knee pain following an in-service fall one year prior.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If the requested opinions cannot be provided without resorting to speculation, please expressly indicate this and explain why that is so.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

